OPINION OF THE COURT
On summary consideration, order reversed, without costs, and matter remitted to the Appellate Division, First Department, for reconsideration in the light of People ex rel. Gonzales v Dalsheim (52 NY2d 9), noting, however, that this disposition is without prejudice to either party, if so advised, proceeding in timely fashion, pursuant to either CPLR 5601 or 5602, with respect to the order of the Appellate Division entered after reconsideration.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.